t c summary opinion united_states tax_court jasper j nzedu and vivian a nzedu petitioners v commissioner of internal revenue respondent docket no 29734-15s filed date jasper j nzedu pro_se ryan z sarazin for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended and in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in petitioners’ federal_income_tax an addition_to_tax and an accuracy-related_penalty as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure --- dollar_figure big_number dollar_figure --- with the exception of petitioners’ entitlement to a dollar_figure passthrough loss deduction claimed on their federal_income_tax return and the above-listed addition_to_tax and accuracy-related_penalty issues relating to adjustments made in the notice have been resolved by the parties the remaining issues addressed and decided in this opinion arise from deductions claimed on a amended federal_income_tax return and federal_income_tax return petitioners submitted to respondent after the notice was issued after concessions those issues are whether petitioners are entitled to deduct a dollar_figure loss incurred by 2among other concessions petitioners concede that they underreported taxable interest by dollar_figure for washington tax associates inc wta in which depends on whether that corporation properly elected subchapter_s status by filing a proper form_2553 election by a small_business_corporation entitled to various deductions claimed on schedule c profit or loss from business included on a amended_return not processed by respondent amended_return relating to national tax associates llc nta entitled to various schedule c deductions relating to nta shown on petitioners’ late-filed return liable for a sec_6651 addition_to_tax for and liable for a sec_6662 accuracy-related_penalty for background some of the facts have been stipulated and are so found at the time the petition was filed petitioners who are married to each other resided in virginia mrs nzedu is a medical doctor mr nzedu petitioner is an attorney before the years in issue his experience included practicing law with the law firm of dewey ballantine and working in the financial products division of the accounting firm of ernst young during and petitioner owned and operated jasper attorneys associates pllc jasper attorneys petitioner also formed two other businesses around the same time on or around date petitioner incorporated wta a corporation organized under the laws of virginia to the extent that any wta stock had been issued petitioner was the sole owner of it on or around date petitioner formed nta a virginia limited_liability_company although the various enterprises were separate legal entities the functions of the businesses while distinct appear closely integrated as best we can tell wta provided online tax software while nta operated as a tax preparation company throughout the years in issue the offices of jasper attorneys wta and nta were all in a single office suite in alexandria virginia alexandria office petitioner conducted all of his business activities from the alexandria office the businesses all shared the same utilities and office equipment during and wta maintained a business checking account at bank of america and nta maintained a business checking account at virginia commerce bank all of the checks drawn on the nta business checking account were written to wta payments for what appear to be business_expenses related to one or the other of the three business entities were made from wta’s business checking account or from petitioner’s discover credit card the balance of which was generally paid from wta’s business checking account apparently it was petitioner’s business practice to scan financial records and store them digitally on his laptop computer according to a city of alexandria police department report on date petitioner reported that his alexandria office was burglarized on date and that his laptop computer was stolen in the burglary petitioners’ self-prepared joint federal_income_tax return was timely filed on date return that return includes a schedule c for jasper attorneys the return did not include a schedule c for nta petitioners reported their share of wta’s net_loss of dollar_figure as nonpassive loss from schedule_k-1 on a schedule e supplemental income and loss attached to the return on or around date after the petition had been filed petitioners submitted the amended_return the amended_return was not processed by respondent in addition to the schedule c relating to jasper attorneys petitioners attached a schedule c relating to nta to their amended_return on the nta schedule c petitioners reported gross_receipts of dollar_figure and total expenses of dollar_figure resulting in a dollar_figure net_loss petitioners’ return filed on date includes a schedule c for jasper attorneys and a schedule c for nta on the jasper attorneys schedule c petitioners reported gross_receipts of dollar_figure and total expenses of dollar_figure resulting in a dollar_figure net_loss on the nta schedule c petitioners reported gross_receipts of dollar_figure and total expenses of dollar_figure resulting in a dollar_figure net_loss in the notice respondent disallowed the dollar_figure nonpassive flowthrough loss from wta for since it has been determined that wta is a c_corporation and as such the corporations sic profit loss is not allowable as a flow-thru sic item at the individual level respondent further determined that petitioners were liable for an accuracy-related_penalty under sec_6662 on various grounds for and for the addition_to_tax under sec_6651 for other adjustments made in the notice are computational or have been conceded by one or the other of the parties and need not be addressed i wta subchapter_s_election discussion sec_1362 provides that a small_business_corporation may elect to be taxed as a passthrough_entity under subchapter_s of the code a small_business_corporation makes this election s election by filing with the internal_revenue_service irs a completed form_2553 sec_1_1362-6 income_tax regs before an s election is valid all shareholders as of the date the election is made must consent to that election sec_1362 a shareholder consents to an s election by signing and dating the form_2553 submitted by the s_corporation see sec_1_1362-6 income_tax regs or by separately submitting to the irs a signed consent statement which sets forth certain information see id subpara petitioner asserts that he personally prepared a form_2553 in for wta and then gave it to one of his employees with instructions to mail it to the irs according to respondent petitioner did not make a valid s election until respondent’s records do not show that a form_2553 on behalf of wta was received in nor has petitioner provided any persuasive evidence of timely mailing form_2553 on behalf of wta with respect to it sec_2012 tax_year respondent did receive a form_2553 on behalf of wta effective date accordingly we reject petitioners’ claim that a form_2553 was filed with respondent on behalf of wta for wta did not qualify as an s_corporation 3the consent statement must set forth the name address and taxpayer_identification_number of the shareholder the number of shares of stock owned by the shareholder the date or dates on which the stock was acquired the date on which the shareholder’s taxable_year ends the corporation’s name the corporation’s taxpayer_identification_number and the election to which the shareholder consents see sec_1_1362-6 income_tax regs for or and petitioners are not entitled to deduct a dollar_figure passthrough loss incurred by wta in ii schedule c deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate expenses underlying deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid or 4as best we can determine there was no valid s election made for wta until 5petitioners do not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 on the other hand sec_262 generally disallows any deduction for personal living or family_expenses as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has incurred a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses attributable to travel including meals_and_lodging while away from home entertainment gifts and the use of listed_property as defined in sec_280f and including passenger automobiles if otherwise allowable are subject_to strict rules of substantiation see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date petitioners did not treat nta as a trade_or_business on their return but did treat nta as a trade_or_business on their amended_return and return petitioners’ amended_return and return were submitted to the irs after the notice had been mailed on the basis of the submission of the amended_return and the return petitioners now claim that they are entitled to deductions for business_expenses related to nta for and according to petitioner expenses shared among his business entities were allocated appropriately among those entities for income_tax reporting purposes according to respondent petitioners have failed to adequately substantiate the amount_paid or otherwise establish that the expenses reported on the nta schedules c were not reported on the amended_return or return by one of petitioner’s other business entities respondent further contends that to the extent petitioners substantiated certain payments those payments are not deductible on their joint federal_income_tax returns because they were paid_by wta under the circumstances we expect that petitioners’ position on the point has been prompted at least in part in an attempt to reduce the and deficiencies determined in the notice whether it was or was not for the following reasons we reject their claims of deductions for expenses reported on the nta schedules c for most of the business_expenses petitioners failed to maintain adequate_records to the extent petitioners produced substantiating records such as bank records receipts credit card statements and other documentation they were disorganized and incomplete petitioner’s testimony brings little clarity to the picture petitioners explain that the lack of detailed substantiating records is due to the theft of petitioner’s laptop according to petitioners because they have introduced evidence in the form of petitioner’s testimony and other documents showing the expenses_incurred they are entitled to the deductions as claimed on the returns when a taxpayer’s records have been destroyed or lost because of circumstances beyond the taxpayer’s control the taxpayer may substantiate his expenses by making a reasonable reconstruction of the expenditures or use see sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to reconstruct what records he can see eg chong v commissioner tcmemo_2007_12 slip op pincite in this case however the evidence presented discloses a tangled web of shared expenses that is difficult to unravel we are unable to determine whether expenses reported on the nta schedules c were already reported and allowed as deductions by respondent by one or the other of petitioner’s other businesses nor is there sufficient evidence in the record to provide a basis for estimating the expenses see cohan v commissioner f 2d pincite vanicek v commissioner t c pincite moreover petitioners’ records show that payments for purported nta business_expenses were made from wta’s business checking account or from petitioner’s discover credit card the balance of which was generally paid from wta’s business checking account according to petitioner he paid nta expenses from the wta account because it was more convenient to pay expenses from one account and then reimburse wta the record certainly does not allow us to find that wta was reimbursed for the payments nonetheless having elected to conduct the wta business in corporate form petitioners are bound by the federal_income_tax consequences of that election see 308_us_473 wta’s corporate existence cannot be disregarded for federal_income_tax purposes see 319_us_436 and thus petitioners are not entitled to deduct amounts paid_by wta on their nta schedules c for these reasons petitioners are not entitled to the deductions now claimed on their nta schedules c shown on their amended_return and return iii sec_6651 addition_to_tax for petitioners’ return was due to be filed on or before date but it was not filed until date see sec_6072 sec_7503 consequently respondent imposed a sec_6651 addition_to_tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see also 469_us_241 harris v commissioner tcmemo_1998_332 sec_6651 imposes an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate respondent’s records demonstrate that petitioners’ return was not timely filed and petitioners do not dispute the point respondent’s sec_7491 burden of production has been met with respect to the imposition of the sec_6651 addition_to_tax and because petitioners have failed to demonstrate that their failure_to_file their return timely was due to reasonable_cause respondent’s imposition of a sec_6651 addition_to_tax is sustained iv sec_6662 accuracy-related_penalty for lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for relying upon various grounds including an underpayment due to a substantial_understatement_of_income_tax respondent argues that they are see sec_6662 a - d sec_6662 and b imposes a penalty of of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalty imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax exceeds dollar_figure see sec_6211 sec_6662 sec_6664 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the commissioner may designate written approval of the initial penalty determination under sec_6751 must be obtained before the proposed penalty is first formally communicated to the taxpayer in a writing that also advises the taxpayer of his rights to appeal the penalty with the irs office of appeals clay v commissioner t c __ __ slip op pincite date compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 the sec_6662 accuracy-related_penalty determined in the notice was properly approved as required by sec_6751 the record includes a civil penalty approval form approving imposition of an accuracy-related_penalty against petitioners for and executed by the irs tax examiner’s immediate supervisor before the date the notice was issued as a result we find that respondent met his burden of production with respect to the negligence_penalty the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners bear the burden of proving that they had reasonable_cause and acted in good_faith with respect to the underpayment see 116_tc_438 petitioners conceded that they received but failed to report dollar_figure in interest_income on their return and have not shown reasonable_cause for omitting the interest_income the remaining portion of the understatement results from petitioners’ reporting their share of wta’s net_loss of dollar_figure as nonpassive loss from schedule_k-1 on a schedule e attached to the return considering petitioner’s experience knowledge and education deducting the corporation’s loss on petitioners’ return was not reasonable accordingly they are liable for a sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
